64 So. 2d 617 (1953)
WILLIAMS
v.
STATE.
6 Div. 569.
Supreme Court of Alabama.
April 16, 1953.
M. B. Grace and Kelvie Applebaum, Birmingham, for petitioner.
Si Garrett, Atty. Gen., and Robt. Straub, Asst. Atty. Gen., opposed.
MERRILL, Justice.
The petition for certiorari to the Court of Appeals must be stricken because not made on transcript paper. Supreme Court Rule 36, Code 1940, Title 7, Appendix; Bates v. General Steel Tank Co., 256 Ala. 466, 55 So. 2d 218; Roanoke-Goodwater Pine Co. v. Cannon, 256 Ala. 404, 55 So. 2d 137; Morgan Plan Co., Inc. v. Beverly, 255 Ala. 235, 51 So. 2d 179; Mann v. Department of Industrial Relations, 255 Ala. 201, 50 So. 2d 786; Anderson v. State, 251 Ala. 32, 36 So. 2d 244.
Petition stricken.
SIMPSON, STAKELY and GOODWYN, JJ., concur.